This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   BANK OF NEW YORK
 3   MELLON TRUST COMPANY,
 4   NATIONAL ASSOCIATION AS
 5   GRANTOR TRUSTEE OF THE
 6   PROTIUM MASTER GRANTOR
 7   TRUST,

 8          Plaintiff-Appellee,

 9 v.                                                                            NO. 35,710


10 SCOTT ALLAN JORDAN and
11 TRACEY A. JORDAN,
12
13     Defendants-Appellants,

14 and

15   CRYSTAL MELISSA LOVATO,
16   ROSEMARY ANNE JORDAN,
17   NEW MEXICO EDUCATORS
18   FEDERAL CREDIT UNION, THE
19   UNKNOWN SPOUSE OF CRYSTAL
20   MELISSA LOVATO, IF ANY, and
21   THE UNKNOWN SPOUSE OF
22   ROSEMARY ANNE JORDAN,
23   IF ANY,

24          Defendants.
 1 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
 2 Matthew G. Reynolds, District Judge




 3 Holland & Hart, LLP
 4 Larry J. Montano
 5 Santa Fe, NM

 6 for Appellee

 7 Scott Allan Jordan
 8 Estancia, NM

 9 Pro Se Appellant

10                             MEMORANDUM OPINION

11 VANZI, Chief Judge.

12   {1}   Defendants, who are self-represented litigants, appeal from the district court’s

13 order denying their motion for reconsideration of the district court’s denial of

14 Defendants’ motion for relief from judgment. Unpersuaded by Defendants’ docketing

15 statement that they demonstrated error, we issued a notice of proposed summary

16 disposition, proposing to affirm. Defendants have filed a memorandum in opposition

17 to our notice. We have duly considered Defendants’ response and remain

18 unpersuaded. We, therefore, affirm.




                                               2
 1   {2}   Defendants’ docketing statement listed ten issues, which broadly contested the

 2 district court’s rulings on various motions and mostly disputed matters involving

 3 Plaintiff’s standing. [DS 3-5] In our effort to address all of their concerns, we set forth

 4 three principles we considered dispositive of their appeal. Defendants’ lengthy

 5 response to our notice largely ignores our analysis, pursues all ten issues, and persists

 6 in their challenge of Plaintiff’s standing. This does not persuade the Court that our

 7 proposed analysis was incorrect.

 8   {3}   We briefly reiterate the grounds for affirmance. First, Defendants waived their

 9 ability to challenge Plaintiff’s standing on appeal to this Court by the failure to timely

10 appeal from the district court’s previous final order of October 22, 2013, [RP vol. 6

11 1242] which denied Defendants’ timely motion that sought reconsideration of the

12 judgment of foreclosure. See Rule 1-059(E) NMRA (“A motion to alter, amend, or

13 reconsider a final judgment shall be filed not later than thirty (30) days after entry of

14 the judgment.”); Rule 12-201(D)(1) NMRA (explaining that timely motions for

15 reconsideration or a Rule 1-060(B) NMRA motion filed within thirty days of the

16 challenged order extends the time for filing a notice of appeal until an order is entered

17 expressly disposing of the motion). Our review is limited to whether Defendants

18 established grounds for relief from the foreclosure judgment under Rule 1-060(B).



                                                3
 1   {4}   Second, a judgment is not voidable under Rule 1-060(B)(4) NMRA for lack of

 2 standing. See Deutsche Bank Nat’l Trust Co. v. Johnston, 2016-NMSC-013, ¶ 34, 369

 3 P.3d 1046 (clarifying that standing in a foreclosure action to enforce a promissory

 4 note is prudential, not a jurisdictional requirement, and the lack of standing does not

 5 render a foreclosure judgment voidable under Rule 1-060(B)). Because standing

 6 cannot be the basis for the collateral attack under Rule 1-060(B), we do not consider

 7 Defendants’ continued challenge to Plaintiff’s standing. See Johnston, 2016-NMSC-

 8 013, ¶ 34.

 9   {5}   Third and lastly, to the extent that Defendants’ issues relate to the authenticity

10 of the loan documents or to the Truth in Lending Act, the Unfair Practices Act or other

11 affirmative claims of wrongdoing, we are not persuaded for the reasons persuasively

12 set forth in Plaintiff’s response of March 21, 2016: these issues are not properly before

13 us in this collateral attack insofar as they relate to standing; these issues are not

14 properly before us insofar as violations of the various statutes should have been raised

15 as counterclaims in the foreclosure proceeding; Defendants’ rescission claim is not

16 properly before us insofar as it is time-barred; and Defendants’ authenticity arguments

17 were unsupported. [RP vol. 8 1780-90] Our notice invited Defendants to clearly state

18 the legal or factual reasons they believe Plaintiff’s response is incorrect and where in

19 the record it shows they preserved these reasons in district court. Defendants’

20 response has not clearly established any error.

                                               4
1   {6}    For the reasons stated in this opinion and in our notice, we affirm the district

2 court.



3   {7}    IT IS SO ORDERED.


4                                           __________________________________
5                                           LINDA M. VANZI, Chief Judge

6 WE CONCUR:


7 _________________________________
8 M. MONICA ZAMORA, Judge


 9 _________________________________
10 STEPHEN G. FRENCH, Judge




                                               5